Citation Nr: 1503018	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2007, with prior periods of reserve service to include active duty for training from July 10, 2000 to August 19, 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied entitlement to service connection for bilateral pes planus and granted service connection for lumbosacral strain with an evaluation of 10 percent, effective June 20, 2007.

In a written statement dated in January 2014 and received by VA in February 2014, the Veteran withdrew the appeal of his rating for service-connected lumbosacral strain.  As such, this issue is no longer on appeal.

During the appeals period, the Veteran's claims file was relocated from the Manchester, New Hampshire RO to the Portland, Oregon RO, and finally to the Boise, Idaho RO.  Jurisdiction is with the RO in Boise, Idaho.

The Veteran presented testimony before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing is part of the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (2014). Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. Id.; see also VAOPGCPREC 3-2003.

By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable. Vanerson v. West, 12 Vet. App. 254 (1999).

Service treatment records include a December 1998 Report of Medical Examination reflecting that the Veteran was assessed with asymptomatic pes planus.  On his July 2003 Report of Medical History, the Veteran reported problems with his feet.  He noted that he had blisters.  A contemporaneous Report of Medical Examination reflected that the Veteran had normal feet.  It was specifically noted that the Veteran had normal arches. A May 2004 examination report shows that the Veteran reported that, to the best of his knowledge, there had been no significant change in his medical condition since the July 2003 examination.

In January 2007, the Veteran was seen for foot pain.  He reported that he had been having bilateral foot pain for most of his life. The examiner noted that, when the Veteran was standing, both arches were completely collapsed and rested on the floor.  The impression was flat feet.

Private medical records reflect that, in February 2007, the Veteran was assessed with severe pes planus, with midfoot instability, hypermobile first ray with mild hallax valgus on the right. At midstance, he rotates to the outside due to instability. The examiner discussed with the Veteran his need for orthotics and the instability of his musculostructure of his foot.  The Veteran was provided with custom orthotics that same month.

The Board finds that pes planus was not reported at the onset of active duty beginning in June 2004.  However, as the Veteran's December 1998 Report of Medical Examination reflected bilateral pes planus clearly, the Board finds that his bilateral pes planus clearly and unmistakably preexisted his active duty from June 2004 to June 2007.  

The Board must also establish, by clear and unmistakable evidence, that the Veteran's preexisting pes planus was not aggravated by service.  This second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).

The Veteran has submitted several private opinions that his service-connected pes planus was aggravated during service.  An April 2011 treatment record from his private provider with the Orthopedic & Fracture Clinic, P.C., reflects the diagnosis of bilateral foot pain associated with pes planus, equinus, plantar fasciltis, and a bunion on the right foot.  The examiner found that the amount of walking, running and marching the Veteran was required to do through the years certainly may have exacerbated symptoms and accelerated the progression of his problems.   In three letters submitted by his private physician, J.R.S., DPM, he opined that the Veteran was born with pes planus and it had unfortunately has been worsened due to the requirements of military specifications.  In a June 2011 letter, he also noted that the Veteran had been diagnosed with a normal arch at one time and a pes planus deformity another time prior, and that, based on this, he had asymptomatic pes planus deformity but worsened over time with his level of activity.  In May 2012, the examiner indicated that he had reviewed his entrance clinical exam notes from December 1998 and his more recent notes from the Orthopedic Fracture Clinic dated in February 2007, and that there were no new findings or deviations reported by the other physicians. 

The Veteran was provided with a VA examination in August 2013.  The examiner opined that, with regard to whether the road marching made his pes planus persisently worse, he found that, from the treatment records from multiple podiatrists, that this is normal progression after the service.  He determined that preexisting pea planus was pain free on entrance and that he had painful symptoms from service marching with progression, making it at least as likely as not that his pes planus was aggravated, but not worsened permanently by the service.  The examiner noted that he believed his feet were within normal progression for pes planus.   In a November 2013 addendum, the VA examiner found that the Veteran would be expected to have progression with this condition and although he had increased symptoms in feet with ten and twelve mile hikes, it was expected that he would have some form of aching with a prior congenital condition.

The Board finds that this opinion is inadequate, for the following reasons.  The standard applied in claims based on aggravation of a preexisting disorder it not "at least as likely as not" but rather, the elements that need to be proven by the VA must be shown by "clear and convincing evidence."  As such, this claim must be remanded in order to obtain an opinion that adheres to the standards set forth in the statute and regulations governing claims based on a preexisting disorder.  

Accordingly, the case is REMANDED for the following action:

1. Request that a qualified examiner (other than the examiner who provided the August 2013 opinion and November 2013 addendum) provide an opinion as to the etiology of the Veteran's bilateral pes planus.  

If further examination is necessary to provide the opinion requested below,  please schedule such examination and properly notify the Veteran.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should note that the Board has found that that the evidence clearly and unmistakably shows that the Veteran's bilateral pes planus existed prior to service.

The examiner must opine as to whether the evidence clearly and unmistakably shows that the bilateral pes planus was not permanently worsened during service beyond the natural progression of the disorder.

If the answer is no:

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bilateral pes planus is otherwise causally related to any event, injury, or disease during service?

The examiner must address the private opinions in the record, including the April 2011 treatment record from his private provider with the Orthopedic & Fracture Clinic, P.C.,  and the three letters-one undated, the others from June 2011 and May 2012-from his private physician, J.R.S., DPM.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




